UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6483



CHARLES RICHARD RILEY,

                                              Plaintiff - Appellant,

          versus


A. D. MATHEWS, SR., Sheriff; EARL MULLINS,
Internal Affairs; NANCY JUSTICE, Classifica-
tion; TROY FISHER, Deputy Sheriff; W. LAS-
SITER, Classification; ELLEN HOLT, Lieutenant;
DEPUTY SHERIFF JESSIE; DEPUTY SHERIFF TABB; B.
MALLORY, Deputy Sheriff; DEPUTY SHERIFF COLEY;
RONALD REDFORD, Deputy Sheriff; DEPUTY SHERIFF
HURT; UNKNOWN DEPUTIES, Deputy Sheriff; UN-
KNOWN MEDICAL PERSONNEL, Jail Medical; UNKNOWN
CLASSIFICATION PERSONNEL, Classification,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Barry R. Poretz, Magistrate
Judge. (CA-98-94-AM)


Submitted:   October 29, 1999          Decided:     December 20, 1999


Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Charles Richard Riley, Appellant Pro Se. William Kerfoot Lewis,
BEALE, BALFOUR, DAVIDSON, ETHERINGTON & PARKER, Richmond, Virginia,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Charles Richard Riley appeals the magistrate judge’s order de-

nying relief on his 42 U.S.C.A. § 1983 (West Supp. 1999) complaint

after a trial.*   We have reviewed the record and the magistrate

judge’s opinion and find no reversible error.      Accordingly, we

affirm on the reasoning of the magistrate judge.      See Riley v.

Mathews, No. CA-98-94-AM (E.D. Va. Mar. 26, 1999).     We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




     *
       The parties consented to the jurisdiction of a magistrate
judge over this civil action. See 28 U.S.C. § 636(c) (1994).


                                2